                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:16-CR-126-FL-1

 UNITED STATES OF AMERICA,                     )
                                               )
            v.                                 )
                                               )                     ORDER
 TYREE DEMETRIUS McMILLAN,                     )
                                               )
                              Defendant.       )



        This matter is before the court on defendant’s pro se motion for home confinement (DE

37), which the court construes as a motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). The government did not respond to the motion and in this posture the issues

raised are ripe for ruling.

                                           BACKGROUND

        On July 13, 2016, defendant pleaded guilty, pursuant to a written plea agreement, to three

counts of Hobbs Act robbery, in violation of 18 U.S.C. § 1951, and one count of brandishing a

firearm during and in relation to a crime of violence, in violation 18 U.S.C. § 924(c). On January

24, 2017, the court sentenced defendant to an aggregate custodial sentence of 100 months’

imprisonment.

        Defendant filed the instant motion for home confinement on May 15, 2020, raising

concerns about his risk of contracting the communicable disease known as COVID-19 while

incarcerated. Defendant filed memorandum in support of the motion on June 8, 2020. The

government did not respond to the motion.




           Case 5:16-cr-00126-FL Document 39 Filed 11/10/20 Page 1 of 3
                                         COURT’S DISCUSSION

        As noted, the court construes the instant motion for “home confinement”1 as a motion for

compassionate release. With limited exceptions, the court may not modify a sentence once it has

been imposed. 18 U.S.C. § 3582(c). One exception is the doctrine of compassionate release,

which permits the court to reduce a sentence in extraordinary and compelling circumstances. As

amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now permits a defendant to file motion

for compassionate release in the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See First Step Act § 603, 132 Stat. at 5239.2 The

court may reduce defendant’s term of imprisonment if, after consideration of the factors set forth

in 18 U.S.C. § 3553(a), it finds that “extraordinary and compelling reasons warrant such a

reduction” and that “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).3

        Defendant fails to establish that extraordinary and compelling reasons justify release.

Although defendant raises concerns about his risk of contracting COVID-19, he has not provided

any evidence suggesting he suffers from an underlying medical condition that would place him at



1
        To the extent defendant seeks a court order directing the Federal Bureau of Prisons (“FBOP”) to place him
on home confinement, the court lacks jurisdiction to order such relief. See 18 U.S.C. § 3621(b) (providing the
FBOP’s designation of a place of imprisonment is “not reviewable by any court”); see also United States v. Caudle,
740 F. App’x 364, 365 (4th Cir. 2018). Defendant must seek home confinement by applying for it through the
FBOP’s administrative system.
2
        The government does not contest that defendant exhausted administrative remedies.
3
         The statute also permits compassionate release for certain elderly offenders who no longer pose a danger to
the safety of others or the community. 18 U.S.C. § 3582(c)(1)(A)(ii). This provision is not applicable to defendant.
                                                         2




             Case 5:16-cr-00126-FL Document 39 Filed 11/10/20 Page 2 of 3
risk of developing complications from COVID-19. And the presence of COVID-19 in the federal

prison system is not standing alone sufficient to justify compassionate release. See United States

v. Raia, 954 F3.d 594, 597 (3d Cir. 2020).

        The court also finds that the § 3553(a) factors do not support compassionate release in light

of defendant’s participation in numerous violent robberies, and his use of a firearm during the

offenses.     (See Presentence Investigation Report (DE 21) ¶¶ 1-11).                      Although the court

acknowledges that defendant has made inroads towards rehabilitation by participating in drug

treatment and similar classes, and by maintaining clear conduct while incarcerated,4 the court finds

that defendant’s post-sentencing conduct does not justify release at this time.                      The current

sentence remains necessary to promote respect for the law, afford both specific and general

deterrence to criminal conduct, and to reflect the seriousness of the offense conduct.

        Based on the foregoing, defendant’s motion for compassionate release (DE 37) is

DENIED.

        SO ORDERED, this the 10th day of November, 2020.


                                                     _____________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge




4
         The court commends defendant for his record of achievement in custody, which is consistent with the court’s
expectations at the time of sentencing.
                                                         3




             Case 5:16-cr-00126-FL Document 39 Filed 11/10/20 Page 3 of 3
